Citation Nr: 1721497	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a skin condition described as skin rash.

2. Entitlement to service connection for idiopathic dilated cardiomyopathy (described as heart condition).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for cardiomyopathy and skin rash.  In August 2009, within a year of notification of the original August 2008 rating decision, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record. 

During the pendency of the appeal, the RO granted service connection for scars from undetermined skin process on the Veteran's right and left upper extremities ().  See February 2016 rating decision.  

Later in February 2016, the Board noted that because the Veteran described his skin claim as one involving a rash primarily on his arms during the November 2015 Board hearing, it appeared that the Veteran's service connection claim may have been resolved.  Nevertheless, the Board noted that the Veteran had not specifically withdrawn his claim for service connection for skin rash, and that the August 2010 VA examiner noted minor skin rash on the back of the Veteran's head.  Accordingly, to give the Veteran every consideration in connection with his skin rash claim, the Board deemed that matter as remaining on appeal, and remanded that matter for The Board also remanded the claim for service connection for idiopathic dilated cardiomyopathy for further development.  After completing further development, the RO adjudicated the claims, but denied both claims (as reflected in a June 2016 supplemental SOC (SSOC), and returned these matters to the Board.

While the Veteran previously had a paper claims file, this is  appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the matter of service connection for a skin condition claimed as skin rash is set forth below.  The claim for service connection for idiopathic dilated cardiomyopathy is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Competent, credible lay and medical evidence collectively indicates that the Veteran first manifested skin rash in service, and that he has continued to experience skin rash affecting various parts of his body, intermittently, to the present.  


CONCLUSION OF LAW

The criteria for service connection for a skin condition manifested by skin rash are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the matter of service connection for a skin condition claimed as skin rash, the Board finds that all necessary actions needed to fairly resolve this claim have been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from September 1990 to June 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  

Service treatment records include an  August 1989  enlistment report of medical examination, which notes a birth mark on the right chest, a body mark on the left ankle, a scar on the left flank, and a scar on the left breast.  In his August 1989 report of medical history, the Veteran denied any skin diseases.  In April 1992, the Veteran complained of recurring bleeding nodules on his left chest.  A biopsy was performed with the result showing acanthosis with hemangioma.  In August 1992, the Veteran had a dietary rash for four weeks, with lesions oozing fluid.  The examiner noted that the rash covered his entire body and that he had been applying hydrocortisone for one week with no improvement.  

In March 1993, the Veteran complained of rashes over his arms and chest for two weeks, which first started when he came out of the field.  The examiner found multiple maculopapular and pustule lesions over his arms and chest, with some excisions due to scratching.  He assessed the Veteran with folliculitis versus poison oak, and dermatitis with superinfection.  In April 1993, the Veteran complained of a rash covering his arms and chest present for six days, which occurred one day after eating meat.  The examiner noted severe rash with white oozing fluids secreting from the blisters and bumps.  He was assessed with possible reaction to meat.  In May 1993, the Veteran was diagnosed with contact dermatitis/allergic reaction to unknown allergy.  The examiner noted large spotted bumps on his right arm, and smaller dry bumps on his left arm.  The Veteran stated that the rash began as bright red bump, and that he had had similar rash in the past from eating meat; he denied ingesting meat this time.

Post service, VA treatment records dated in April 2007 reference  boils to the right back/shoulder and right thigh, which appeared to be healing.  In September 2007, the Veteran reported rashes that appeared after his angiogram on his neck and upper chest which had been diagnosed as eczema.

A July 2008 VA examination report documents a rash, pigmented moles, and four tattoos.  An August 2009 Gulf War Registry examination indicates that the Veteran reported recurrent skin rashes mostly to his arms, legs, and abdomen since 1991, but that there were no suspicious lesions visualized on examination.  An August 2010 VA examination report reflects mild folliculitis occiput of the scalp, which responded well to oral and topical therapies.  A February 2013 addendum opinion clarified that the Veteran had one papule on the posterior occiput at the time of the 2010 examination with diagnosis of mild folliculitis.  The examiner opined that folliculitis was a known etiology (bacterial infection in the follicle of the skin), which was caused by shortly clipping hair and other mechanical factors such as rubbing collars; thus it was not an undiagnosed illness.  The examiner noted that the Veteran did not have a scalp skin condition during service, and that it would be speculation to attribute his current folliculitis to military service or environmental hazard during service.

During the  November 2015  Board hearing, the Veteran testified that his skin rash occurred periodically and ranged from minor bumps and spots, to occasional "big blow outs," which he described as big, large, blistery holes that resulted in scars in his forearms.  He stated that the condition had persisted since service and that the last big flare-up was around 2007.  Nevertheless, he explained that he would still get the occasional minor irritation on a quarterly basis on his arms and towards his chest.  

A January 2016 VA examination report for scars noted scars too numerous to count (at least 20) on the right and left forearms.  The examiner opined that the Veteran had numerous scars that corresponded to the skin disorder he reported during the examination, which was confirmed by his STRs.  As such, the examiner concluded that the scars were "clearly related to the [skin] condition he had during service and after."  He also noted that the skin condition had been quiescent for quite some time.

At the outset, it is noted that, in the February 2016 remand, the Board instructed the AOJ to further develop the claim as appropriate in light of the fact that service connection for scars had been granted.  The AOJ scheduled the Veteran for a VA examination, to which the Veteran failed to report.  Nevertheless, the Board finds that upon further review of the record, and  consideration of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and the benefit of the doubt doctrine, the record presents a reasonable basis for awarding service connection for a skin condition manifested by skin rash.. 

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Here, the Veteran filed for his claim in May 2007, and treatment records show that he had boils on his right back/shoulders and thighs in April 2007, skin rash on his arms and chest in August 2007, and a rash in July 2008.  As such, the Board finds that, at various points pertinent to this appeal, the  Veteran has manifested skin rash on various parts of his body; hence, the first criterion for service connection-evidence of a current disability-is met.   Further, the Veteran meets the second criterion of an in-service event, as his STRs document several references to skin rash.  Thus, this claims turns on the question of  whether there is a nexus between the Veteran's in-service skin problems and current disability.

At the outset, the  Board acknowledges the statement of the February 2013 VA examiner following efforts to procure an  addendum opinion  to the effect that it would be speculation to attribute the Veteran's current folliculitis on his scalp to military service or exposure to environmental hazards during service, since the Veteran's STRs did not reflect any complaints of skin problems on the scalp.  However, the examiner did not address the Veteran's numerous skin problems on various parts of his body during service, or consider the post-service service evidence (noted above), which is indicative of   recurring skin rash..   Notably, moreover, as the examiner was unable to actually provide an opinion, his statement is, effectively, a non-opinion that weighs neither for nor against the claim.  

Notably, the January 2016 VA scar examiner noted that the Veteran had numerous scars on his right and left arms, which were "clearly related to the [skin] condition he had during service and after."  While this opinion was deemed to provide suppport for an award of service connection for healed scars, his statement arguably acknowledges the presence of a recurring, albeit, intermittent, skin condition manifested by skin rash.

Furthermore, the January 2016 VA examiner's opinion that the skin condition had been quiescent for quite some time is consistent with the Veteran's  November 2015 hearing, where he testified that his last major flare-up was in 2007, and that since then he has had minor break outs on a quarterly basis.  The Board notes that the Veteran is competent, as a layperson, to provide information to the nature, onset, and continuity of symptoms-here, skin rash.  .  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also  Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).

The Board  finds the Veteran credible in his statements that his skin condition manifested by skin rah has persisted since service.  The Veteran testified at his November 2015 hearing that his skin condition resulted in boils or other minor irritation, which affected his ability to work.  2007 VA treatment records  reflect that the Veteran had open boils on his arms that appeared to be healing, as well as a rash over his arms and chest.  As such, the Board finds that the Veteran is competent and credible in his assertions that his skin condition, which began in service as noted in numerous STRs entries, has continued to the present.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.  G

Given the totality of the evidence discussed above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for a skin rash is met.


ORDER

Service connection for a skin condition (described as skin rash) is met.


REMAND

Unfortunately, the Board finds that further action on the remaining claim for service connection for a heart condition is needed, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record shows that the Veteran's unit was near Khamisiyah, Iraq, in early March 1991, when rockets were destroyed in the pit area and the nerve agent sarin and cyclosarin may have been released in the air.  In addition, STRs dated in October 1992 reflect that the Veteran had a non-productive cough after being in a poorly ventilated area while working with chemical cleaning agents.  He complained of dyspnea, shortness of breath, and chest pain.  Further, in his March 1993 report of medical history, the Veteran checked that he experienced shortness of breath and palpation/pounding heart.  

Further, an August 2009 Gulf War registry examination diagnosed the Veteran with idiopathic dilated cardiomyopathy with congestive heart failure at a very early age, rashes that were not visualized at the time of the examination, fatigue, light sensitivity, headaches, and insomnia/nightmares.  The examiner noted that the conditions were currently undiagnosed and might be part of a multi-symptom undiagnosed illness.  

A March 2016 VA addendum opinion from the August 2010 VA examiner reflects that the Veteran was first diagnosed with dilated cardiomyopathy diagnosed in April of 2007, with two weeks of symptoms prior to that.  The examiner noted that the Veteran did not have symptoms of cardiomyopathy prior to 2007, and that he had been a sponsored professional athletic competitor in the Scottish games and doing powerlifting with as much as 996 pounds.  He opined that it was less likely as not that the Veteran had cardiomyopathy prior to 2007, or during the first year after his military service.  The examiner stated that he was not able to identify a causal relationship or other link between military service and his cardiomyopathy with currently available information.  He noted that the Veteran's record contained thorough cardiac evaluation, including angiogram, echo, and in-hospital cardiology evaluations; that ischemic disease was ruled out with testing; that the Veteran reported no family history of cardiomyopathy; and that no toxicity or infection was identified.  As such, the examiner stated that no further detail of etiology of his cardiomyopathy could be determined without mere speculation.

The Board finds that the VA examiner did not properly address the Veteran's contentions or the medical record.  In addition, as previously indicated, the Veteran had documented service in Southwest Asia but it appears that he has not yet been afforded a VA Gulf War Veteran examination on this claim.  Accordingly, the Board finds that a remand of this matter is warranted.  On remand, the Veteran should be afforded a VA Gulf War examination to obtain medical information addressing whether his heart conditionis in fact attributable to a known clinical diagnosis, and, if so, whether such diagnosed disorder is etiologically related to service.
Accordingly, the AOJ should arrange for the Veteran to undergo VA Gulf War examination to obtain information as to the existence, and etiology of a claimed heart condition.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

With respect to VA treatment records, the claims file includes records from VA Medical Centers (VAMCs) in Las Vegas, Portland, Seattle, and Denver dated up to January 2009, May 2013, April 2013, and January 2016, respectively.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain from the above-noted facilities (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Las Vegas, Portland, Seattle, and Denver VAMCs (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA Gulf War examination, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of claimed heart condition.  Such examination(s) should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each physician must provide complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a) The primary Gulf War examiner should note and detail all reported heart-related symptoms, to include shortness of breath and chest pains.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of heart condition. 

b) The examiner should list all diagnosed disabilities and state which heart conditions are associated with each disability.  If all symptoms are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c) If any heart conditions have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e) For each diagnosed heart disorder the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year or (c) is otherwise medically related to service, to include due to exposure to environmental hazards.  In addressing the above, the examiner should consider and discuss  the Veteran's in-service reports of shortness of breath and heart palpation/pounding, and his lay statements that he experienced chest pain five to six years prior to his congenital heart failure(which he is competent to assert) .  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


